Water Resources Inv. Co., LLC v Benedetti (2019 NY Slip Op 08479)





Water Resources Inv. Co., LLC v Benedetti


2019 NY Slip Op 08479


Decided on November 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2019

Renwick, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


655966/17 10057A 10057

[*1] Water Resources Investment Company, LLC, et al., Plaintiffs-Appellants,
vGiovanni Benedetti, et al., Defendants-Respondents, Euro Mec Water Group, LLC, etc., Defendants.

Appeals having been taken to this Court by the above-named appellants from a judgment of the Supreme Court, New York County (O. Peter Sherwood, J.), entered on or about April 18, 2018, and from an order, same court and Justice, entered on or about April 1, 2019,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 10, 2019,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 21, 2019
DEPUTY CLERK